Citation Nr: 0705738	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  93-24 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date earlier than July 5, 1995, 
for service connection for an acquired mental disorder.


REPRESENTATION

Appellant represented by:	Mr. Francis M. Jackson, 
Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The veteran had active service from April 1970 to December 
1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2005 rating decision of the Togus, Maine, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) - which granted service connection for an acquired 
mental disorder (specifically, an anxiety disorder with 
depressive features) and assigned an effective date of July 
5, 1995.  The veteran wants an earlier effective date.

The veteran also perfected an appeal concerning his 
entitlement to a waiver of recovery of an overpayment of VA 
pension benefits in the amount of $9,690.41.  But at his 
recent December2006 hearing, he withdrew that claim - 
indicating the matter had been resolved.  Thus, that issue is 
no longer before the Board and therefore will not be 
discussed in this decision.  See 38 C.F.R. § 20.204 (2006).


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The veteran's petition to reopen a previously denied 
claim for service connection for an acquired mental disorder 
was received by the RO on July 5, 1995, several years after 
expiration of the appeal period for contesting this 
previously denied claim.




CONCLUSION OF LAW

The requirements are not met for an effective date earlier 
than July 5, 1995, for service connection for an acquired 
mental disorder.  38 U.S.C.A. §§ 1155, 5107, 5100 (West 
2002); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, and the 
implementing VA regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all elements of a claim - veteran 
status, existence of a disability, a connection between 
military service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The notice, to the 
extent possible, must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of the notice are not 
prejudicial to the claimant.  Id.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, No. 02-
1077 (December 21, 2006).  See, too, Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

In this case, in a June 2001 letter the RO provided notice to 
the veteran regarding what information and evidence was 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
him, what information and evidence would be obtained by VA, 
and the need for him to advise VA of and to submit any 
further evidence that was relevant to the claim.  After 
receipt of the veteran's notice of disagreement (NOD) with 
the assigned effective date, a March 2006 letter informed him 
how disability ratings and effective dates are assigned and 
the type of evidence impacting determinations of those 
downstream issues.  See Huston v. Principi, 17 Vet. App. 195 
(2003) (The VCAA requires that VA inform the veteran that 
evidence of an earlier-filed claim is needed to substantiate 
a claim for an earlier effective date).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, VA outpatient treatment records from the 
facilities he identified, and the transcript of his hearing.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to veteran.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
him.  Thus, any such error is harmless and does not prohibit 
consideration of his claim on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

Historical Background

In September 1973, the veteran submitted a formal claim (VA 
Form 21-526) for service connection for lung and skin 
disorders and right-sided pain.  A mental condition was not 
claimed; he also did not relate any mental complaints or 
symptoms during his subsequent November 1973 VA examination; 
and the examiner did not observe any mental symptoms or 
otherwise note any relevant psychiatric pathology during the 
objective clinical portion of that evaluation.  A March 1974 
rating decision denied the claim for the alleged physical 
disabilities solely because the service medical records were 
unavailable, as the U.S. Army had informed VA they were lost 
or destroyed.  A March 1974 letter informed the veteran of 
the decision denying his claim and indicated he could ask 
that his claim be reconsidered if he obtained more evidence.

There is no indication of that letter having been returned by 
the U.S. Postal Service as undeliverable or of the veteran 
having disagreed with that decision and appealed it.  In the 
absence of an appeal, that decision became final and binding 
on him based on the evidence then of record.  See 38 C.F.R. 
§ 20.1103.

Applicable laws and regulations

Generally, the effective date of an award based on an 
original claim, or a claim reopened after final allowance, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).  Except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400(a).



A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C. 5101(a); 
38 C.F.R. § 3.151(a).  Any communication or action indicating 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  The informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, 
an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Discussion

During the recent December 2006 videoconference hearing, the 
veteran's attorney argued three bases or benchmarks in the 
claims file for assigning an earlier effective date.  They 
are:  1) a 1976 inquiry from the veteran's Congressman and an 
undated, but presumably contemporaneous, Report of Contact 
(VA Form 119) - which at the very least should have been 
considered an informal claim; 2) a December 1988 inquiry from 
the veteran again mentioning the 1976 Congressional inquiry; 
and, 3) statements made and things that occurred coincident 
with an August 1990 VA examination the veteran reported for.  
See Transcript, pp 4-5.

The June 1976 letter from the veteran's Congressman 
referenced another veteran as well as Mr. [redacted] and asked 
VA to contact the Congressman regarding a problem securing 
evidence for a claim for benefits.  VA's response provided 
the Congressman the latest correspondence concerning the 
veteran's service medical records (SMRs).



The June 1976 Congressional inquiry is of no benefit to the 
veteran's claim for an earlier effective date.  First, as of 
1976, he had not even submitted a claim for an acquired 
mental disorder; instead, all of his claims up to that point 
in time had only concerned other, unrelated conditions of a 
physically debilitating nature.  Second, the state of the 
claims file in June 1976, and the tenor of the Congressman's 
letter, clearly pertained to the veteran's prior 1973 claim 
and its denial for lack of his service medical records.  
Thus, it stands to reason that the undated VA Form 119 
(Report of Contact) was prepared in June 1976, as the 
handwritten initials and date reflect, and that it was 
specifically concerning the prior claim for lung and skin 
disorders and right-sided pain.  This is evident from when 
the VA employee told the Congressman's office to have the 
veteran submit another claim if he wanted reconsideration of 
the previously denied 1973 claim.  So the Congressman's 1976 
letter did not constitute an informal claim for a mental 
disorder because a claim had not earlier been filed for 
psychiatric disability in 1973, instead for other conditions, 
and that was the point of referencing the 1973 denial and 
possibility of having that initial claim readjudicated.

It is worth reiterating that all of the veteran's claimed 
conditions in 1973 involved physical - as opposed to mental 
impairments.  So his attorney's contentions notwithstanding, 
there was no onus on VA to treat the 1976 Congressional 
inquiry as anything more than specifically concerning that 
previously denied claim.  To conclude otherwise essentially 
would be requiring the RO to have read the veteran's mind and 
pre-determined that he was also claiming entitlement to an 
additional condition.  And this cannot be the logical 
interpretation of the applicable statutes and regulations 
because both an informal and formal claim requires that 
the veteran specifically identify the benefit to which he is 
alleging entitlement.  And again, there had been no mention 
whatsoever of a psychiatric disorder of any sort in any of 
his prior dealings with VA in 1973 - or for that matter, 
even in the 1976 Congressional inquiry.



The veteran asserts that he received no response to his 
correspondence, that he was not advised of his right to 
appeal a more recent 1988 decision, that he reinitiated 
contact in 1988, and that the issue of his mental disorder 
was raised but not discussed as it should have been in 1990.  
T., pp 7-11.  The objective evidence of record, however, does 
not bear this out.

The claims file reflects that the veteran injured his low 
back at his civilian job around the 1987-1988 time frame, and 
that he subsequently filed a claim for residuals of that low 
back injury.  And as the incident in question had occurred 
at his civilian job, rather than coincident with his military 
service, the RO treated his claim as an application for 
nonservice-connected pension benefits.  An August 1988 rating 
decision denied the claim.  An August 1988 letter from a 
psychologist clearly addressed the veteran's mental state, 
but his mental state was discussed as secondary to the impact 
of his on-the-job back injury and his resulting inability to 
work and not whether there was any causal relationship with 
his active military service that had ended many years 
earlier.  The essence of a claim for pension is that the 
disabilities in question do not relate to the veteran's 
military service, whereas a claim for compensation is 
necessarily predicated on this relationship to service.  
Further, a report of medical treatment cannot serve as an 
implied claim for service connection - but only as in 
implied claim for an increased rating for a disability 
already service-connected.  See 38 C.F.R. § 3.157.

In September and December 1988, the veteran requested a copy 
of the contents of his claims file.  In a December 1988 
statement, he informed VA that his Congressman did not pass 
on the information to him that he should request 
reconsideration of his 1973 claim, and he asked that it be 
reopened.  He also submitted a claim for a mental (nervous) 
condition.  He opted to use his Congressman as an 
intermediary, and it was to the Congressman that the RO 
replied.  Having provided the Congressman what information 
existed, and instructions, VA cannot be held accountable for 
what the Congressman did or did not do in then responding to 
the veteran.  After all, it was incumbent on the Congressman 
- as the veteran's elected representative, to have his best 
interest in mind.  In any event, it was in that 1988 letter 
that the veteran first filed a claim for a mental condition.  
So any communication he may not have received which was 
related to the earlier 1973 claim would have no bearing on 
the effective date assigned to his acquired mental disorder, 
as again, he never had submitted a claim, either informal or 
formal, prior to 1988.

A May 1989 rating decision denied the claim for a nervous 
condition but granted nonservice-connected pension benefits.  
Separate letters of June 1989 informed the veteran of the 
decisions denying his service connection claim and the 
allowance of the pension, respectively.  The claims file 
contains no indication of either of the June 1989 letters 
having been returned by the U.S. Postal Service as 
undeliverable or of the veteran having appealed either 
decision.  Thus, in the absence of an appeal, the May 1989 
rating decision denying the service connection claim for a 
nervous condition became final and binding on him based on 
the evidence then of record.  See again 38 C.F.R. § 20.1103.

A 1989 letter from the veteran asked for a higher (i.e., 
increased) rating, but a June 1989 RO letter informed him 
that he was not service connected for any disability, but 
that his eligibility for nonservice-connected pension would 
continue.  The so-called "formal" rating examination of 
1990 referenced by the veteran's attorney was conducted in 
conjunction with determining whether his eligibility for his 
pension would continue.  It was not arranged by the RO in 
conjunction with any claim for the nervous condition.  And as 
already explained, the report of that mental evaluation could 
not, and did not, serve as in informal claim since the 
veteran was not service connected for his mental disorder.  
38 C.F.R. § 3.157.  Moreover, a similar result applies to his 
assertion that he assumed the fact that he was taking 
prescribed medication was all that was required.  See T., p. 
15.  Any prescribed medication that may have been provided by 
VA was in conjunction with his pension benefits package.  He 
still had to have filed a claim.  38 C.F.R. § 3.151.  And the 
evidence of record shows that his submission of a petition to 
reopen his previously denied 1988 claim did not occur until 
many years later, on July 5, 1995.



Where a veteran is eventually awarded service connection 
following an application to reopen a previously denied - 
and unappealed, claim on the basis of new and material 
evidence, if an allowance is made on evidence other than 
service department records, and the application was received 
prior to the expiration of the appeal period or prior to an 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  38 C.F.R. 
§§ 3.400(q)(i), 20.1103, 20.1104 and 20.1304(b)(1).  But if, 
as here, the application is received after final 
disallowance, the effective date is the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(q)(ii), which is the same as the 
general rule for reopened claims.  See 38 C.F.R. § 3.400(r).

On July 5, 1995, the RO received correspondence from the 
veteran's Congressman, which included excerpts from his 
service medical records, as well as private reports of 
psychiatric treatment.  The RO properly treated the 
correspondence as an informal claim/petition to reopen the 
previously denied claims for a back disability and a nervous 
condition, see 38 C.F.R. § 3.155, and when entitlement to 
service connection was determined in an October 2004 Board 
decision, the January 2005 RO rating decision that 
implemented the Board's decision assigned the correct 
effective date of July 5, 1995.  This is because, as 
mentioned, the claims file reflects no submission from the 
veteran that may be construed as an informal or a formal 
claim for his acquired mental disorder prior to the 
expiration of the appeal period for the prior May 1989 rating 
decision.  By July 1995, when he filed his petition to reopen 
this previously denied claim, the appeal period certainly had 
expired for the May 1989 rating decision, and that decision 
had become final and binding on him.  38 C.F.R. § 20.1103.  
His petition to reopen the previously denied 1988 claim, 
submitted by his Congressman, was not received by the RO 
until July 5, 1995.  So the Board has no choice but to deny 
his claim for an earlier effective date.  38 C.F.R. § 3.400.



The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

For all the reasons and bases discussed above, the claim for 
an earlier effective date for the grant of service connection 
for an acquired mental disorder must be denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in the veteran's favor.


ORDER

The claim for an effective earlier than July 5, 1995 for 
service connection for an acquired mental disorder is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


